Citation Nr: 1617216	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-34 791	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Howard S. Kirkpatrick, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to June 1976.  The Veteran died in September 2013, and the Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction rests with the RO in St. Petersburg, Florida, from where the appeal was certified.  The Board remanded this case in January 2015.  In August 2015, the Appellant testified before the undersigned Veterans Law Judge (VLJ) via videoconference from the West Palm Beach VA facility.  A transcript of the hearing was prepared and added to the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in September 2013 and the death certificate lists acute respiratory failure, advanced chronic obstructive pulmonary disease and acute renal failure, and metatastic cancer of the colon as the causes of death.

2.  At the time of the Veteran's death, service connection was in effect for ankylosing spondylitis, prostate cancer, and erectile dysfunction.

3.  The evidence is at least in relative equipoise as to whether the Veteran's service-connected prostate cancer was the principal cause of the Veteran's death.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for the cause of the Veteran's death.  As this decision represents a full grant of the Appellant's claim, no discussion of VA's duty to notify or assist is necessary.

The Veteran died in September 2013, and the death certificate lists the causes of death as acute respiratory failure, advanced chronic obstructive pulmonary disease and acute renal failure, and metatastic cancer of the colon.  At the time of his death, the Veteran was service connected for ankylosing spondylitis, prostate cancer, and erectile dysfunction, with a 100 percent combined disability rating for prostate cancer.  The Appellant asserts that the Veteran's prostate cancer was his ultimate cause of death. 

Death benefits are payable to the surviving spouse, children, and parents of a veteran who dies from a service-connected or compensable disability.  38 U.S.C.A. § 1310.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and a veteran's death.  38 C.F.R. § 3.312(c)(1).

In order to establish direct service connection for a disability, there must be: (1) competent evidence of a current disability; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the in-service disease, injury, or event and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  See 38 C.F.R. § 3.312(c)(4). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2015).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson, 581 F.3d 1313 (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, 21 Vet. App. 303 (concerning varicose veins); see also Jandreau, 492 F. 3d 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The record reflects that the Veteran was awarded service connection for prostate cancer and was assigned a 100 percent disability rating from February 21, 2006, due to presumptive herbicide exposure.  VA treatment records demonstrate that the Veteran was diagnosed with prostate cancer around September 1995, and that he had been taking hormone injections to treat the condition.  The treatment records also show that the Veteran had an enlarged prostate.  The Veteran was also awarded service connection for ankylosing spondylitis, rated at 60 percent disabling, and erectile dysfunction, with a non-compensable disability rating.  

In a January 2014 statement, the Veteran's treating oncologist, Dr. A. Smukler, indicated that the Veteran had been under his care for prostate cancer and that he died from complications of cancer in September 2013.  In a September 2015 statement, Dr. Smukler clarified his previous statement by saying that the Veteran had died in September 2013 from complications from prostate cancer.  There was no subsequent VA opinion pertaining to the Veteran's cause of death and there is no medical opinion against the claim.  The Veteran's oncologist treated him for several years up until his death, and specifically opined that the Veteran's prostate cancer was the immediate or underlying cause of death.  Despite the causes of death noted in the death certificate, the competent medical evidence indicates that the Veteran's prostate cancer was the immediate or underlying cause of his death.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence reasonably shows that the Veteran's service-connected prostate cancer constituted the principal cause of the Veteran's death.

By extending the benefit of the doubt to the appellant, as required by law, the Board finds that service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  







ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


